IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
                            DIANA GLAZER,
                           Plaintiff/Appellant,

                                    v.

                          STATE OF ARIZONA,
                          Defendant/Appellee.

                          No. CV-17-0229-PR
                         Filed August 21, 2018

          Appeal from the Superior Court in Maricopa County
                The Honorable Jo Lynn Gentry, Judge
                         No. CV 2009-001261
                            AFFIRMED

             Opinion of the Court of Appeals, Division One
                       242 Ariz. 391 (App. 2017)
              VACATED IN PART AND REMANDED

COUNSEL:

Mark Brnovich, Arizona Attorney General, Dominic Draye, Solicitor
General, Daniel P. Schaack (argued) and Fred M. Zeder, Assistant
Attorneys General, Phoenix, Attorneys for State of Arizona

John P. Leader (argued), The Leader Law Firm, Tucson; and Christopher J.
Zachar, Zachar Law Firm, P.C., Phoenix, Attorneys for Diana Glazer
                            GLAZER v. STATE
                            Opinion of the Court



JUSTICE BRUTINEL authored the opinion of the Court, in which CHIEF
JUSTICE BALES, VICE CHIEF JUSTICE PELANDER, and JUSTICES
TIMMER, BOLICK, LOPEZ, and BERCH (RETIRED) ∗ joined.


JUSTICE BRUTINEL, opinion of the Court:

¶1             In 2012, Diana Glazer obtained a $7.8 million judgment
against the State. The State appealed, and we affirmed. See Glazer v. State
(Glazer I), 237 Ariz. 160 (2015). Here, we are asked to decide the rate at
which interest on that judgment accrued pending appeal. We hold that the
interest rate prescribed by A.R.S. § 41-622(F) applies to the entire judgment
against the State, including any portion for which the State may be
reimbursed by its excess insurance coverage.

                          I.   BACKGROUND

¶2              In 2007, a car accident badly injured Glazer and took the lives
of her husband and daughter. Glazer sued the State for negligently failing
to install a freeway median barrier or warn of its absence, see Glazer I,
237 Ariz. at 162 ¶ 3, and, in June 2012, a jury awarded her $7.8 million, see
id. at 163 ¶ 7.

¶3          Following the State’s unsuccessful appeal, the Arizona
Department of Administration’s risk management section directed that the
judgment should be paid from the State’s Risk Management Revolving
Fund (“Revolving Fund”).        An accounting technician, however,



∗Justice Andrew W. Gould has recused himself from this case. Pursuant to
article 6, section 3 of the Arizona Constitution, the Honorable Rebecca
White Berch, Justice of the Arizona Supreme Court (Retired), was
designated to sit in this matter.




                                      2
                           GLAZER v. STATE
                           Opinion of the Court


erroneously paid the judgment from the Construction Insurance Fund
(“CIF”). When the mistake was discovered, the Department reimbursed
the CIF from the Revolving Fund. 1

¶4            The legislature created the Revolving Fund to pay claims
against the State and to buy insurance, among other things. See § 41-622(A).
It is funded by premiums paid by State agencies, insurance
reimbursements, and other sources. The State self-insures for claims up to
$7 million and purchases an umbrella policy to reimburse it for payments
that exceed that amount.

¶5            In 2015, the parties filed cross-motions for summary
judgment to resolve the calculation of post-judgment interest accrued
during the pendency of the appeal. Glazer argued that, because the
judgment had initially been paid from the CIF, it was subject to the rate of
interest prescribed by A.R.S. § 44-1201(B) instead of the lower rate
prescribed by § 41-622(F) for judgments paid from the Revolving Fund. The
State maintained that the lower rate applied because the Revolving Fund
had reimbursed the CIF. At the time, the § 44-1201(B) rate was 4.25% per
year, and the § 41-622(F) rate was less than 1%. The superior court granted
judgment for the State.

¶6             The court of appeals affirmed in part, agreeing that the
mistaken payment from the CIF had no bearing on the interest rate.
Glazer II, 242 Ariz. at 394–95 ¶¶ 13–14, 17. The court noted that because the
Revolving Fund and not the CIF ultimately paid the judgment against the
State, the lower rate applied. Id. at 394 ¶ 14. The court, however, took this
analysis one step further, finding that because the State’s excess insurer
would reimburse the State for any portion of the judgment that exceeded
its self-insured retention, the State would ultimately pay only $7 million.
Id. at 395 ¶ 16. The court held that “[t]he remaining $800,000 of the
judgment will be paid by the State’s insurer and does not qualify for the




1For a more detailed history, see the opinion of the court of appeals. Glazer
v. State (Glazer II), 242 Ariz. 391, 392–93 ¶¶ 3–9 (App. 2017).



                                     3
                             GLAZER v. STATE
                             Opinion of the Court


reduced interest rate.” Id. at 395 ¶ 17.

¶7             We granted the State’s petition for review because the
calculation of interest on judgments against the State is a recurring legal
question with statewide significance. We have jurisdiction under article 6,
section 5(3) of the Arizona Constitution and A.R.S. § 12-120.24.

                           II.    DISCUSSION

¶8            The State argues that the reduced interest rate applies to the
entire judgment. Glazer concedes that the Revolving Fund rather than the
CIF was the source of the payment but argues that the reduced rate does
not apply to the portion of the judgment reimbursed by the State’s excess
insurer. Resolving this issue turns on the interpretation of § 41-622(F), and
we review statutory interpretation issues de novo. Premier Physicians Grp.,
PLLC v. Navarro, 240 Ariz. 193, 194 ¶ 6 (2016).

¶9             “We construe statutes to give effect to the legislature’s intent.”
State ex rel. DES v. Pandola, 243 Ariz. 418, 419 ¶ 6 (2018) (internal quotation
marks omitted). “The best indicator of that intent is the statute’s plain
language . . . and when that language is unambiguous, we apply it without
resorting to secondary statutory interpretation principles.” SolarCity Corp.
v. Ariz. Dep’t of Revenue, 243 Ariz. 477, 480 ¶ 8 (2018).

¶10          But “plain language” interpretation does not focus on
statutory words or phrases in isolation. Rather, as we recently stated:

       Words in statutes should be read in context in determining
       their meaning. In construing a specific provision, we look to
       the statute as a whole and we may also consider statutes that
       are in pari materia . . . for guidance and to give effect to all of
       the provisions involved.

Stambaugh v. Killian, 242 Ariz. 508, 509 ¶ 7 (2017) (citation omitted); see also
Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997) (“The plainness or
ambiguity of statutory language is determined by reference to the language
itself, the specific context in which that language is used, and the broader
context of the statute as a whole.”).




                                       4
                              GLAZER v. STATE
                              Opinion of the Court


¶11           Section 41-622(F) specifies the rate at which interest accrues
on judgments against the State during the pendency of an appeal. In
relevant part, it provides:

       F. . . . Interest on any judgment against this state paid for out
       of the risk management revolving fund shall accrue at the
       average yield offered by United States treasury bills during
       the course of the appeal and shall be paid in accordance with
       this section. If the appeal is lost by this state, the judgment
       amount plus interest at the rate prescribed in this subsection
       shall be paid.

¶12           Both parties argue that § 41-622(F) is clear and unambiguous,
but both contend the statutory context supports their respective positions.
A statute is not ambiguous merely because the parties disagree about its
meaning. Instead, it is ambiguous when it is open to multiple reasonable
interpretations, see Ariz. Citizens Clean Elections Comm’n v. Brain, 234 Ariz.
322, 325 ¶ 13 (2014), and when its meaning is not evident after examining
the statute’s text as a whole or considering statutes relating to the same
subject or general purpose, see State v. Gates, 243 Ariz. 451, 453 ¶ 7 (2018).
Applying this rule, we conclude that § 41-622 can be reasonably interpreted
only in the manner urged by the State.

¶13            Section 41-622(F) provides a single requirement for the lower
interest rate: the judgment must be “paid for out of the risk management
revolving fund.” The statute further provides that if the State loses an
appeal, as it did here, “the judgment amount plus interest at the rate
prescribed in this subsection shall be paid.” Id. This subsection contains no
exceptions, conditions, or qualifications regarding excess insurance that the
State may purchase to cover liabilities exceeding the State’s self-insured
limit.

¶14             This construction of subsection (F) is supported by
§ 41-622(E), which provides that any monies the State recovers “pursuant
to litigation . . . or otherwise, for damages relating to . . . a liability . . . for
which monies from the risk management revolving fund . . . have been or
will be paid shall be deposited in the [Revolving Fund].” This provision




                                         5
                            GLAZER v. STATE
                            Opinion of the Court


suggests that the legislature recognized that the State may be reimbursed
by insurance or other collateral sources for liability payments made from
the Revolving Fund, and yet did not modify subsection (F) to limit its lower
interest rate to self-insured payments for which the State would not be
reimbursed.

¶15         By contrast, Glazer contends that this interpretation fails to
account adequately for § 41-622(A), which describes the Revolving Fund:

       A risk management revolving fund and a construction
       insurance fund are established in the department of
       administration for the purchase of insurance, risk
       management services including loss prevention services,
       payment of self-insured losses . . . and administrative costs
       necessary to carry out risk management services . . . .

(emphasis added). Glazer argues that the purposes of the Revolving Fund
are limited to those listed. Because subsection (A) does not list “payment
of insured losses” as one of the Revolving Fund’s purposes, Glazer
maintains that, based on the overall statutory scheme, § 41-622(F) applies
only to uninsured or self-insured losses. She also notes that the title to
§ 41-622 refers to “self-insured losses” but not to “insured losses.”

¶16            Glazer would interpret “self-insured loss[]” in subsection (A)
to mean the loss, or portion thereof, that is paid with unreimbursed
taxpayer dollars. We decline to read the statute so narrowly. No language
in subsection (A) so limits the payments. Indeed, in this statutory context,
a “self-insured loss[]” appears to refer to any liability that A.R.S. § 41-621
allows the State to self-insure, whether that liability is fully covered by the
State’s self-insured retention or is partially reimbursed by the excess
insurance that § 41-622(A) permits the State to purchase from the Revolving
Fund. As both parties agree, the entire judgment was a State obligation:
Glazer has no relationship with, or claim against, the State’s excess insurer.
The State did not have coverage for Glazer’s claim, nor was the State’s
excess carrier obligated to pay Glazer. The excess carrier, by the terms of
its policy, was obligated to reimburse the State for only those claims the
State paid.




                                      6
                             GLAZER v. STATE
                             Opinion of the Court


¶17            Glazer’s interpretation of subsection (A) creates unnecessary
conflict with the language of subsection (E), which expressly contemplates
that payments come from the Revolving Fund even if they are later
reimbursed. It is therefore unreasonable to limit the reference to “self-
insured losses” in subsection (A) to unreimbursed payments. The lower
interest rate applies to all judgments against the State that are paid out of
the Revolving Fund, including the portions of those judgments that may be
later reimbursed by the State’s excess insurer.

¶18            Finally, because the statute is unambiguous, we do not
consider the interpretive value, if any, of the statute’s title. See A.R.S. § 1-212
(providing that section headings are not “part of the law”); State ex rel.
Romley v. Hauser, 209 Ariz. 539, 542–43 ¶ 16 (2005) (noting that statutory
titles do not alter a statute’s plain meaning).

¶19           Even if the statute were ambiguous, however, its legislative
history supports the State’s position. See Minjares v. State, 223 Ariz. 54,
62–63 ¶¶ 39–41 (App. 2009) (discussing the history of § 41-622(F)). The
current language of subsection (F) was adopted in 1993. See 1993 Ariz. Sess.
Laws, ch. 71 § 3 (1st Reg. Sess.). Contemporaneous legislative records
suggest that the revision was intended to apply to judgments against the
State generally, regardless of whether they may be later reimbursed.

¶20            The House bill summary stated:

       Currently, judgments against the state which are under
       appeal accrue interest at the legal rate of 10% until the case is
       resolved through the appeals process. HB 2106 instead
       requires that the interest rate on any judgment against the State
       accrue at the average yield offered by U.S. Treasury Bills
       during the period in which the judgment is under appeal.

Minjares, 223 Ariz. at 63 ¶ 40 (emphasis added) (quoting Summary for H.B.
2106 for H. Comms. on Gov’t Operations & Banking & Ins. (Feb. 17, 1993)).
Similarly, minutes from the Senate Committee on Government noted that
H.B. 2106 “changes the interest rate for judgments against the State during the
period in which the judgment is under appeal.” Minutes of S. Comm. on




                                        7
                            GLAZER v. STATE
                            Opinion of the Court


Gov’t, 41st Leg., 1st Reg. Sess. (Mar. 18, 1993) (emphasis added). Neither of
these documents distinguishes the judgment amount within the State’s self-
insured retention from that covered by excess insurance.

¶21             The point of § 41-622(F) is to save the State money. It does
this both by slowing the rate at which the self-insured retention is depleted
and by decreasing the cost of insurance premiums. As the court of appeals
acknowledged, a judgment for $7 million is subject to the lower rate, even
though the interest accruing on that judgment will be later reimbursed by
insurance. Glazer II, 242 Ariz. at 395 ¶ 15. Because of the lower rate, the
insurance company will incur fewer costs. Basic economics suggests that if
the State is a less-costly client, its insurer may charge lower premiums. To
apply the lower rate only to portions of the judgment falling within the self-
insured retention is at odds with the statute’s goal of saving the State
money. Nothing in the statute’s text or history suggests that the legislature
intended such an incongruous result.

                                CONCLUSION

¶22            We agree with the court of appeals that “the judgment against
the State was paid . . . out of the Risk Management Revolving Fund.”
Glazer II, 242 Ariz. at 395 ¶ 14. But the court erred in determining that the
portion of the judgment that exceeds the State’s self-insured retention “does
not qualify for the reduced rate.” Id. ¶ 16. We therefore vacate
paragraphs 2, 16, and 17 of the court of appeals’ opinion, affirm the trial
court’s ruling, and remand the case to the trial court for calculation of
interest in accordance with this opinion.




                                      8